DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1–20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 1 (similarly for claim 11 and 20), Li (US Publication 2009/0254588) teaches a system merging two datasets geographically located two distinct places wherein the merge is occurred based on merge strategies that include removing duplicate data records while doing entity resolution (paragraph 0029, abstract).

Guha et al. (U.S. Publication 2021/0056084) teaches a system wherein tables from two databases is merged and duplicate data records are removed based on the criteria (paragraph 0114).

Jensen et al. (U.S. Publication 2009/0240694) teaches techniques for application data scrubbing wherein data from plurality of databases is merged and based on matching and merge rules (abstract).

Smart et al., (U.S. Publication 2021/0334275) teaches processing multiple data sets from multiple database and generate a merged location based dataset (paragraph 003 and 004).

However, closest art of records, as discussed above, singly or in combination fails to teach or suggest at least 
“A method comprising: receiving, by at least one processor, at least one first dataset from a first database associated with a first entity; wherein the at least one first dataset comprises a plurality of first entity data records; wherein each of the first entity data records comprises: i) first latitude data representing at least one first latitude associated with at least one first physical location at which each of the first entity data records has been generated, and ii) first longitude data representing at least one first longitude associated with the at least one first physical location at which each of the first entity data records has been generated; receiving, by the at least one processor, at least one second dataset from an at least one second database associated with at least one second entity; wherein the at least one second dataset comprises a plurality of second entity data records; i) at least one second latitude data representing at least one second latitude associated with at least one second physical location at which each of the at least one second entity data records has been generated, and ii) at least one second longitude data representing at least one second longitude associated with the at least one second physical location at which each of the at least one second entity data records has been generated; 
generating, by the at least one processor, at least one geo-grid mapped to at least one geographical area covering the plurality of first entity data records and the plurality of second entity data records; wherein the at least one geo-grid comprises a plurality of respective grid spaces representing a plurality of respective geographical sub-areas; wherein the plurality of respective grid spaces are defined by respective latitudinal widths and respective longitudinal heights; wherein each pair of a respective latitudinal width and a respective longitudinal height is based on a predetermined distance threshold between a plurality of candidate matching records of the plurality of first entity data records and the plurality of second entity data records; generating, by the at least one processor, at least one respective grid matching area in the at least one geo-grid for at least one respective first entity data record based at least in part on the first latitude data and the first longitude data of the at least one respective first entity data record; wherein the at least one respective grid matching area for the at least one respective first entity data record comprises: i) a first entity data record grid space of the plurality of respective grid spaces in the at least one geo-grid, wherein the first entity data record grid space is associated with a respective pair of the respective latitude and the respective longitude for each respective first entity data records, and ii) a plurality of neighboring grid spaces that neighbor the first entity data record grid space in the at least one geo-grid; 
determining, by the at least one processor, the plurality of candidate matching records from the plurality of second entity data records that potentially matches to the plurality of first entity data records and the plurality of second entity data records based on the at least one respective grid matching area; wherein the plurality of candidate matching records are records that have respective latitudes and respective longitudes match the at least one respective grid matching area; determining, by the at least one processor, a plurality of actual matching records from the plurality of candidate matching records based on a predetermined threshold for a trigram similarity between each candidate matching record of the plurality of candidate matching records and the at least one respective first entity data record; extracting, by the at least one processor, the plurality of actual matching records from the at least one second dataset; storing, by the at least one processor, the plurality of actual matching records in the first database; and associating, by the at least one processor, the plurality of actual matching records in the first database with the at least one respective first entity data record.” 
when interpreted as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on 7:30 to 5:00 PM [Off every alternate Friday].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Reza Nabi/
Primary Examiner, Art Unit 2175